Citation Nr: 0938335	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  09-12 962	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for right 5th finger swan neck deformity status 
post volar plate repair of the metacarpophalangeal (MCP) 
joint (right little finger disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Jurisdiction over the Veteran's case was 
subsequently transferred to the Honolulu, Hawaii RO.

In July 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.

In the Veteran's testimony before the undersigned Veterans 
Law Judge at a hearing in July 2009, the Veteran raised the 
issue of entitlement to vocational rehabilitation services 
under the provisions of Chapter 31, Title 38, United States 
Code.  As this matter is not currently developed or certified 
for appellate review, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's right little finger disability is characterized 
by loss of range of motion; amputation of any part of the 
right little finger is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the 5th metacarpophalangeal (MCP) 
joint, right hand are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 5156, 5227, 5230 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide  in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the duty to notify was not completely satisfied prior 
to the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in August 2007 and July 2008 that fully 
addressed all notice elements.  The August 2007 letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The July 2008 
letter informed the appellant of the criteria necessary for 
entitlement to a higher disability rating.  Although the July 
2008 notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a statement of the case issued in February 
2009 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Concentra Medical Center, including Drs. R.K., 
T.T., and T.I.P.; Kaiser Permanente; and Drs. R.M. and D.S., 
and was provided an opportunity to set forth his or her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in October 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In May 2007 the Veteran filed a claim seeking entitlement to 
an evaluation in excess of 10 percent disabling for a right 
little finger disability.  The Veteran's right little finger 
disability is currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5156, which 
contemplates amputation of the fifth finger without 
metacarpal resection at the proximal interphalangeal joint, 
or proximal thereto.  A 20 percent rating is available for 
amputation with metacarpal resection (more than one half the 
bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156.

In a VA treatment record, dated in July 2006, the Veteran was 
noted to have full range of motion of the right 5th finger 
and a well-healed incision was noted on the dorsal aspect of 
the proximal phalanx of the right 5th finger.

In a VA treatment note, dated in August 2006, the Veteran was 
noted to have right small finger pain.  He was noted to have 
had two surgeries in the past and had his MCP volar plate 
repaired and a tenodesis of his flexor tendons secondary to 
chronic swan neck deformity.  Upon physical examination the 
Veteran was noted to have a range of motion of 0 to 80 
degrees at the metacarpophalangeal joint (MCP), 10 to 80 
degrees at the proximal interphalangeal joint (PIP), and 0 to 
40 degrees at the distal interphalangeal joint (DIP).  The 
physician indicated that joint fusion may be helpful but that 
since the Veteran did not report that it was bothering him 
too much that the Veteran should continue with the finger 
brace.

In July 2007 the Veteran was provided with a VA outpatient 
functional capacity test.  The Veteran reported that his 
injury limited him in almost everything that he does 
including eating, writing, typing, and dressing.

In October 2008 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The Veteran was noted to have 
a right 5th finger swan neck deformity with tendon split of 
unknown etiology in 1989 prior to enlistment with repair and 
a second surgery to the volar plate to repair the MCP joint 
at Tipler Army Medical Center while in service in 1995.  The 
examiner noted that the Veteran did not have amputation of 
the right fifth finger.  The Veteran was noted to have a 
boutener deformity and to be in constant pain of 5 out of 10 
with stiffness in the PIP of the little finger.  Flare-ups of 
pain were noted to be 7 out of 10 in severity with swelling 
of the little finger from the PIP.  Flare-ups were relieved 
with rest and stretching.  There was no weakness, heat, 
redness, instability, giving way, or locking noted in the 
right little finger.  No assistive devices were noted to be 
needed or used.  The examiner noted that the Veteran had no 
incapacitating episodes and no days lost from work in the 
prior 12 months.  Upon physical examination the range of 
motion of the Veteran's right little finger was noted to be 0 
to 90 degrees at the MCP, 28 to 110 degrees at the PIP, and 0 
to 80 degrees at the DIP.  The right hand grip strength was 
noted to 5/5 and a pincer grasp of all finger with the thumb 
of 5/5.  The Veteran did not report any additional limitation 
due to repetitive use during flare-ups.  There was a 2.5 
centimeter z shaped scar that was well healed, nontender, 
flesh colored, flat, and superficial.  The scar was without 
induration, adherence to the underlying tissue, 
inflexibility, inflammation, edema, or keloid formation on 
the right little finger.  The scar did not limit motion and 
was difficult to see.  X-ray examination of the right little 
finger revealed mild cortical remodeling in the distal volar 
aspect of the proximal phalanx and a mild flexion deformity 
in the PIP.  Joint spaces appeared unremarkable and the 
adjacent soft tissues were normal.  The distal metacarpal 
revealed a linear lucency with sclerotic margins.  The 
examiner diagnosed the Veteran with right 5th finger swan 
neck deformity that affected the Veteran's work packing 
groceries and affected the daily activities of writing and 
using the computer.

In light of the evidence, the Board finds that entitlement to 
an evaluation in excess of 10 percent disabling is not 
warranted during any period on appeal.  As noted above there 
is no evidence of any amputation of the right 5th finger nor 
does the Veteran's right 5th finger disability manifest 
symptoms more similar to amputation with metacarpal resection 
and loss of more than half of the bone proximal to the PIP 
joint.  Examination in October 2008 revealed a right hand 
strength of 5/5 and pincer strength of the right hand of 5/5 
for each finger to the thumb.  In addition, the Veteran did 
not report any additional limitation due to repetitive use 
during flare-ups.  There is no indication, either in his 
medical records or in his statements that other fingers of 
the hand are affected.  Therefore, if amputation of the 
little finger at the level of his disability were to occur, 
under Diagnostic Code 5156, it would warrants, no more than a 
10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5156.  As the Veteran's right little finger disability 
is already evaluated as 10 percent disabling, pursuant to the 
Diagnostic Code for amputation, the Board is barred from 
assigning a higher or second compensable rating. 38 C.F.R. §§ 
4.68, 4.71a, Diagnostic Code 5156, Note.

The Board has also considered whether other applicable 
Diagnostic Codes that might result in a higher rating, but 
has found none.  For instance, the Veteran has demonstrated 
loss of extension motion of the right little finger.  
However, limitation of motion and ankylosis of the little 
finger are considered noncompensably disabling. 38 C.F.R. § 
4.71a, Diagnostic Codes 5227, 5230.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
right 5th finger swan neck deformity status post volar plate 
repair of the MCP joint disorder that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

The Board notes that a request for total disability rating 
based on individual unemployability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability as 
part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, 
while the veteran notes in his testimony at the hearing 
before the undersigned Veterans Law Judge that he has been 
denied employment with the United States Postal Service due 
to his right little finger disability, he has not indicated 
that he is unemployable due to his right little finger 
disability or that he seeks entitlement to TDIU.  As such, 
consideration of a TDIU is not warranted.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 10 percent disabling for right 5th finger swan neck 
deformity status post volar plate repair of the 
metacarpophalangeal (MCP) joint, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for right 5th finger swan neck deformity status 
post volar plate repair of the metacarpophalangeal (MCP) 
joint (right little finger disability) is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


